Citation Nr: 1428465	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, her husband, and her treatment provider


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran, her husband, and a psychiatric treatment provider testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing dated April 2012.  A transcript of that hearing is of record.  An informal conference report from an October 2011 RO hearing is also of record.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested throughout the appeal period by a level of impairment most closely approximating deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records, post service VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran indicated in her April 2012 hearing testimony that she has received medication prescriptions from a private doctor whose records are not associated with the claims folder, she also stated that she did not see this doctor often, and that her therapeutic relationship was with the social worker whose records have been associated with the claims folder.  Therefore, it is unlikely that the records of the private doctor are probative.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2009 and August 2011.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for purposes of determining entitlement to an increased rating for PTSD, although other records provide a more accurate picture of the Veteran's PTSD symptoms.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took the Veteran's history, and conducted psychiatric examination of the Veteran.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of increased rating.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

	Increased Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.

The first VA examination was conducted in December 2009.  The report reflects that the Veteran reported having an okay relationship with her family, and that her relationship with her husband of five years was good, although they have had ups and downs.  She reported that she did not have as many friends as she used to have, although she did have a close friend she associated with twice weekly, and was close to her older sister.  The examiner noted that the Veteran was pursuing a college degree full-time, which was the reason that she was unemployed.  The Veteran described a past of switching employment fairly frequently for reasons such as stress from difficulties becoming pregnant, or pursuing schooling, and denied that she had problems at work or had a period of time when she wanted to work but was unable to do so.  
The Veteran reported experiencing repeated and disturbing memories of her stressful experiences, and that she had physical reactions such as crying or becoming angry and punching the wall when something reminded her of her stressful experiences.  She reported avoidance, and a loss of interest in activities she previously enjoyed, as well as difficulty expressing herself to her husband.  She indicated that she typically felt depressed or down, which she related to her pregnancy, as well as increased difficulties with sleep and nightmares.  She denied suicidal ideation, although she had made a suicide attempt in 2003.  She denied difficulties with concentration or memory, but reported increased anxiety in enclosed places.  The examiner assigned a GAF score of 65.  

Another VA examination was conducted in August 2011.  The examiner described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner wrote that the Veteran reported increased disputes with her husband, and that she put up a shield for fear of being emotionally hurt, and worried that her husband will question her parenting.  The Veteran had missed class twice a month due to emotional distress, but had received her degree and had begun working.  She reported some difficulty interacting with men in positions of authority, and occasionally feeling nervous.  She also reported missing work due to marital distress.  

The examiner noted that the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported thinking of an incident of sexual assault while in service weekly, and having dreams of sexual molestation two to three times weekly.  She reported difficulty trusting others, and feelings of depression, as well as lack of interest in various activities and decreased motivation.  She endorsed longstanding thoughts of suicide, but denied suicidal intent or plan.  The examiner assigned a GAF score of 62.  

The Board notes that these examination reports contain high GAF scores indicative of mild symptoms.  Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  See Evans v. West, 12 Vet. App, 22, 30 (1998).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  The Board must evaluate the probative value of any doctor's opinion in light of all the evidence of record.  The other evidence of record indicates that the Veteran's symptoms are much more severe than is indicated by the VA examination reports, and that they rise to the level of deficiencies in work, school, family relations, judgment, and mood.  

The Veteran's primary psychiatric treatment provider, a social worker, testified in the April 2012 hearing, providing a fuller picture of the Veteran's symptoms.  She explained that the Veteran had severe difficulty trusting others.  The social worker related that the Veteran had told her that she did not tell the VA examiners many things because she did not know the examiners.  The Board accepts that the Veteran is likely to be more forthcoming with an individual with whom she has had a longstanding therapeutic relationship, and thus affords the records and testimony of the social worker more probative weight.  

The social worker testified that the Veteran has had close to ten jobs in short durations, in which the Veteran struggled with male authority figures, and on one or two occasions, sexual harassment.  A June 2010 statement from the Veteran expanded on this by explaining that she has been unable to hold down a job for longer than a year and a half because she is unable to trust or work closely with men, and is unable to be in a situation where men have control over her because she fears something bad will happen.  A June 2010 statement from the Veteran's husband also asserted that the Veteran is very uncomfortable having men in positions of power over her because she fears being put into another situation of sexual abuse, which makes her unable to work.  The Veteran reported in the April 2012 hearing that she had missed quite a bit of work due to PTSD and depression, including panic attacks or anxiety attacks that necessitated a trip to the doctor, although she was employed at the time of the hearing.  As the Veteran's inability to feel at ease with male co-workers or supervisors after her military sexual trauma has caused her to serially change employment, and her difficulty dealing with stress has also caused her to miss days of work when she is employed, she is experiencing some deficiency in the area of her work.  

The social worker's hearing testimony also noted that the Veteran's PTSD also caused her significant trouble in school, as her stress, depression, inability to cope, and self-worth problems caused her to stop and start school 3-4 times in 9 years.  The Veteran's husband's June 2010 statement asserted that she had difficulty focusing in college because when the house is quiet, her mind slips into a traumatic state.  The Veteran's June 2010 statement reflected that the Veteran has trouble concentrating, and that she has changed her major three times in five years.  An October 2011 informal conference report further explained these changes in major by stating that the Veteran changed her major from Nursing because she learned she would have to clean men's genitals, and changed her major from Business Management because all the teachers in this program were male.  The Veteran's April 2012 hearing testimony indicated that there were days when she missed school because of her PTSD or depression symptoms.  Although the Veteran has successfully completed her bachelor's degree, her PTSD symptoms and need to avoid men in positions of authority have significantly delayed the process, indicating that her PTSD has caused her to have a deficiency in school.  

As to the issue of family relations, the social worker noted in her hearing testimony that the Veteran has had two rocky marriages, and that she continues to struggle with marital trust issues.   The social worker felt that the Veteran's support system had diminished to the point that it only consisted of her husband and her sister.   The Veteran's June 2010 statement indicates that the Veteran believes her first marriage ended because of the emotional stress surrounding her PTSD.  The Veteran's husband's April 2012 hearing testimony reflects that the Veteran has the practice of putting up a wall or pushing him away, and that she does not trust him.  The social worker also reported that Veteran needs her sister to live with her and assist her in parenting, and has trouble breastfeeding her child because it triggers memories of her sexual assault.  This statement is corroborated by the Veteran's June 2010 statement, and by her husband's June 2010 statement, which described the Veteran as being at the point of physically breaking down when attempting to breast feed before pushing her child away.  The husband's statement also noted that at times attempts to be intimate would result in the Veteran starting to hyperventilate, or bursting into tears.  He testified in the April 2012 hearing that he needs to approach her from the front or make himself known before touching her, because if he touches her unexpectedly she will break away and sometimes scream.  The Veteran's PTSD has thus affected the ways in which she interacts with her husband and child to the point that it has caused a deficiency in her family relationships.  

 The social worker discussed deficiencies in the Veteran's judgment in that the Veteran makes poor decisions such as being unfaithful in her relationship, or continuing unsafe "contacts" because she does not feet she has the right to end them.  The social worker testified that she had worked with the Veteran regarding her difficulty in establishing healthy and safe boundaries, and that the Veteran at times is afraid to speak up in situations where she knows something is going wrong.  In 2003, the Veteran attempted suicide, although more recent treatment notes do not reflect a concrete suicidal plan.  Thus, there is a deficiency in the Veteran's judgment.  
 
The social worker testified in the April 2012 hearing that the Veteran's mood was teary and distressed, hopeless, and flat as though she does not have the energy to function.  She reported that the Veteran had been prescribed medication to help with her mood.  The social worker said that she would assign the Veteran a GAF score of 50 on days when she was not minimizing.  A May 2010 private psychiatric evaluation described her mood as moderately dysphoric with depressed affect, and tearful at times, although there was no evidence of current suicidal ideation.  The evaluator went on to describe her as suffering from both chronic and acute depressive dysphoria as well as significant anxiety symptoms, emotional lability, interpersonal lability, feelings of self-blame and worthlessness,  and feelings of failure.  The evaluator recommended that the Veteran's condition of depression and anxiety be taken very seriously and treated very aggressively.  Therefore, the Veteran is also suffering from a deficiency in her mood as a result of her PTSD.  

The record does not reflect any deficiency in thinking.  However, the deficiencies in work, school, family relations, judgment, and mood merit a disability evaluation of 70 percent throughout the appeal period.  

The Veteran is not entitled to a 100 percent rating because she is not suffering from total occupational and social impairment.  Although the Veteran has trouble maintaining employment over long periods of time and struggles with marital trust, she has been able to sustain her marriage as well as a close relationship with her sister, and has been able to obtain some employment and complete her bachelor's degree, albeit on a nontraditional schedule.  Therefore, the Veteran is not totally occupationally and socially impaired.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran's PTSD causes her to switch jobs frequently, the Veteran's April 2012 hearing testimony indicates that she is employed.  Thus, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 70 percent but no higher for the entire period of appeal.  


ORDER

Entitlement to an initial disability evaluation of 70 percent but no higher for PTSD is granted for the entire period on appeal.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


